UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1695



LANCINE M. KONATE,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER,      Postmaster   General,   U.S.
Postal Service,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-671-REP)


Submitted:   September 27, 2005         Decided:    September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lancine M. Konate, Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia; David George
Karro, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lancine M. Konate appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his civil action alleging employment discrimination.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Konate v.

Potter, No. CA-04-671-REP (E.D. Va. May 25, 2005).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -